Opinion by
Judge DiSalle,
Helen Kobusky (Claimant) appeals from a denial of unemployment compensation benefits under Section 402(e) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(e), the willful misconduct section. The referee denied benefits and the Unemployment Compensation Board of Review affirmed.
Claimant lost her job in the hosiery department of K-Mart when a security guard at the store informed Claimant’s superiors that he saw her remove a new pair of shoes from a display counter in the shoe department, cut off the sales ticket, wear the shoes for approximately thirty minutes, and then take them off and place them under her counter in the hosiery department. A company policy, known to Claimant at the time of her actions, prohibited employes from keeping shoes under their counters. Furthermore, although Claimant testified that she had purchased the *615shoes several days earlier, the referee found that a check of K-Mart’s sales slips for the period in question revealed no such purchase.
We will affirm the denial of benefits for the reason that Claimant’s conduct in removing the shoes from the shoe department without permission, and in placing them underneath her counter, in direct violation of a known company policy, constituted a deliberate disregard of that standard of behavior which K-Mart could reasonably expect from her. Kentucky Fried Chicken of Altoona, Inc. v. Unemployment Compensation Board of Review, 10 Pa. Commonwealth Ct. 90, 309 A.2d 165 (1973).
We affirm.
Order
And Now, this 25th day of October, 1979, the order of the Unemployment Compensation Board of Review, dated July 7,1978, denying benefits to Helen Kobusky, is hereby affirmed.